UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1946


PETER LIOUNIS,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00187-GMG)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


Peter Liounis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter Liounis, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his complaint filed under the

Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-2680. The district court

dismissed Liounis’ complaint with prejudice pursuant to 28 U.S.C. § 1915A on two

grounds. First, the district court ruled that Liounis had failed to comply with a prefiling

injunction before filing his complaint. Second, the district court concluded that Liounis’

claims were barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

       Upon our review of the record, we agree that Heck applies to Liounis’ claims. See,

e.g., Erlin v. United States, 364 F.3d 1127, 1131-32 (9th Cir. 2004); Parris v. United States,

45 F.3d 383, 385 (10th Cir. 1995). Accordingly, we affirm the district court’s order on that

ground, though we modify the dismissal to be without prejudice because Liounis may refile

his claims should his convictions ever be overturned or called into question by the

appropriate court. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2